In an action for separation, the plaintiff wife appeals, as limited by her brief, from a portion of an order of the Supreme Court, Queens County, dated June 6, 1968. The order, on reargument, adhered to a previous decision of said court which granted plaintiff’s motion for temporary alimony, counsel fees and custody of the parties’ infant child. Her brief limits her appeal to so much of the determination as did not restrict to defendant himself his visitation with the child, including overnight visitation. Order modified, on the law and the facts, (1) by striking from the fifth ordering paragraph, which grants defendant visitation, the provision which permits part of the visitation to be had on one weekend in each calendar month and (2) by substituting therefor a provision that defendant may have visitation with the child on one Saturday and one Sunday in each calendar month, from 10:00 a.m. to 8:00 p.m., provided defendant shall give plaintiff one week’s advance notice of each Saturday and Sunday selected by him. As so modified, order affirmed insofar as appealed from, with $10 costs and disbursements to appellant. In our opinion, pending trial on all the issues, all visitation rights granted to defendant, apart from the two-week summer vacation period, should have been limited to the hours from 10:00 a.m. to 8:00 p.m. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Martuseelló, JJ., concur.